Title: From B. Bezerra to Louisa Catherine Johnson Adams, 30 August 1815
From: Bezerra, B.
To: Adams, Louisa Catherine Johnson




Rio de Janeiro August 30 1815


If my dear Mrs Adams does justice to herself, she must be sure that no one that ever knew her can forget her, or cease to love and admire her—time or distance has not lessened my affection or made me indifferent to the happiness of a friend so deservedly dear to my heart, I learn that Mr Adams is appointed to and is actually in London—I conclude you wd not remain in Petersburg I send this letter upon a venture supposing you arrived and shall be very impatient to learn that you have not forgot me—and above all that you are well and happy; for of this I am most certain that no one merits every good more than you I can not suppose that all my amiable friends in Petersburg have quite forgot me, I have wrote many letters but not one answer—I blush to say that only one to you a long time ago but not a line from any one have I been blessed with and my last dispatches have been so clouded with misery at my adored husbands situation that indeed I have been far from amusing but I am certain a heart like yours so good and amiable will not love me the less from having been unhappy—it is now near two years that my dear Husband was seized with a Palsey, occasioned we suppose from the too rapid change—from the cold of the Northern to the burning heat of the Southern,—all one side became helpless and for many days his dear life was in the outmost danger—his dear superior mind as I wrote you remained in tact & his looks soon recovered their sensible and sprightly appearance—these disorders come with out any warning the cure is alas tedious and difficult in this country often however accomplished—he was getting quite better but a bad overturn into a swamp—and repeated violent attacks of Gout—in both hands and feet have rendered him a complete cripple—he is now getting much better so I allow my heart to hope—often has it dispaired;—you who know my tender affection for the best and most amiable of husbands may imagine all I suffer and have gone through but Heaven has given me strength and courage to be able to soothe and comfort my adored Invalid who would be dead without me in this country which is still in its infancy—but enough of ourselves, I will only say that our most amiable Sovereign is all goodness—and honors my husband with every mark of kind attention;—I long to know and expect you will give me the history of yourselves ever since I quitted Petersburg—suppose I know nothing which is much the case—except that your pretty sister consented to bless Mr Smith—I conclude happiness is the result and that they will give birth to a beautiful race does he remain as minister or is any other gone to succeed Mr Adams & have they left Russia;—and how did you pass your time after the departure of the Great Alexander and the divine lovely Empress;—I want news of every one and am sure they must have wrote—but not a line have I received but immediately on my arrival—from Mme Colombie the Dutchess and Cpe Probapoff—What is become—of yr handsome Chargé d affaires Mr Guedes—not a line have we had from him these 2 years,—I can not divine why he is silent to those so well disposed for him there hangs a mystery that I long to have cleared up—surely many letters must have been lost—if you are so good as to honor me with a reply which I do flatter my self you will—knowing how dear such a proof of friendship will be to my heart send your letters to our Ambassadors care in London & they will be sure to find me—give me the history of all my amiable friends at P—I will not make myself unhappy by the idea that I am quite forgot—talk to me much of Guedes I heard he had been sick, did he get into any scrape, he appeared to me so good and amiable that I cannot bring my mind to fancy any ill of him—but his total silence I own perplexes me for my husband had ever been so partial to him;—you must my amiable friend have been very dismal in the long absence of Mr. Adams—did he return to fetch you—you see I know nothing and I am more anxious than I can say for your  and  felicity—have you given a little success  poor little angel God daughter who promised to have at least the beauty of her dear Mama talk to me of your little boy who my husband was so partial—you can not talk to me half enough of all those that are dear to you—therefore give me the interesting history of all that concerns you—with regard to politics what wonders have been accomplished since we left you—what an effusion of blood—merciful powers the soul shudders—at the thousands of widows & miserable mothers that are the fate of battle let me indulge the hope that the Heroic Lord Wellington has at length saved Europe What is become of the Tyrant—I trust he has not escaped and gone to raise a tumult in the Western Hemisphere—I want to know how you came or go to England if by land or in some American vessel—what becomes of yr Consul whose ambition was great,—My dear friend forgive the dullness of these lines I wd fain be agreable, but alas I am no able—but sick or well miserable or the reverse I can never cease to love you and be interested in yr happiness—My Husband kisses your pretty hands and unites with me in affectionate wishes for the felicity both yr self and Mr Adams—
I some times see the American Minister here he has a fine family of Children and claims the priviledge of an American Minister of possessing a very pretty amiable wife—tho I like much but not half so much as I do you—
May Heaven give you both health and every / other blessing is the sincere wish of your / ever affectionate and devoted / friend

B Bezerra



